Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner, a prison inmate, was found guilty of refusing a direct order and violating urinalysis testing procedures after he allegedly refused to submit a urine sample for testing. The Attorney General has advised this Court that the determination at issue has been administratively reversed, and all references thereto have been expunged from petitioner’s institutional record. Accordingly, as petitioner has received all the relief to which he is entitled, this proceeding must be dismissed as moot (see Matter of Rhodes v Smith, 78 AD3d 1391 [2010]; Matter of Nigro v Fischer, 76 AD3d 1161 [2010]).
Mercure, J.P., Spain, Malone Jr., McCarthy and Egan Jr., JJ., *1332concur. Adjudged that the petition is dismissed, as moot, without costs.